         Case: 3:20-cv-00230-jdp Document #: 7 Filed: 07/23/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TOU YONG YEE XIONG,

        Petitioner,
                                                        Case No. 20-cv-230-jdp
   v.

UNITED STATES OF AMERICA,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America against petitioner Tou Yong Tee Xiong denying

his motion for relief under 28 U.S.C. § 2255 and dismissing this case.




        s/ K. Frederickson, Deputy Clerk                     July 23, 2020
        Peter Oppeneer, Clerk of Court                            Date
